FILED
                            NOT FOR PUBLICATION                               JUN 17 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 12-30207

               Plaintiff - Appellee,               D.C. No. 4:11-cr-00090-SEH

  v.
                                                   MEMORANDUM*
JERRY HEROLD MIDDLE RIDER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 10, 2013**

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Jerry Herold Middle Rider appeals from the district court’s judgment and

challenges his jury-trial conviction for assault resulting in serious bodily injury, in

violation of 18 U.S.C. §§ 1153(a) and 113(a)(6). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Middle Rider contends that the district court erroneously admitted the

testimony of a battered women’s shelter volunteer regarding statements the victim

made to her when the victim arrived at the shelter because it was hearsay. We

review the district court’s evidentiary rulings for abuse of discretion, and, if

hearsay testimony was erroneously admitted, we review whether the error was

harmless beyond a reasonable doubt. See United States v. Payne, 944 F.2d 1458,

1472 (9th Cir. 1991). The record reflects that the challenged testimony was not

hearsay; it was properly admitted to show its effect on the listener, rather than the

truth of the matter asserted. See id. Moreover, any error in admitting the

testimony was harmless in light of other evidence presented at trial. See id. at

1473.

        AFFIRMED.




                                           2                                       12-30207